DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/22/2022 has been entered.

Terminal Disclaimer
The terminal disclaimers filed on 06/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,834,942 and U.S. Application No. 17/029,672 has been reviewed and is accepted. The terminal disclaimers have been recorded.

	Claim status
The examiner acknowledged the claims filed 06/22/2022.
Claims 1, 3, 5-6 and 8-21 are pending in the application. Claims 1, and 20 are currently amended. Claim 2, 4, 7 and 22 are cancelled. Claims 18-19 are withdrawn with traverse in response to the restriction requirement. The rest of the claims  are previously presented. Claims 1, 3, 5-6, 8-17 and 20-21 are hereby examined on the merits.
	
Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6 and 8-17 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. Independent claims 1 and 20 recite isolated natural product (e.g., Bacillus strain) that does not appear to possess characteristics that are markedly different than its naturally occurring counterpart. See MPEP 2106.04(c). Claim 1 and 20 recite additional elements a carrier/cryoprotectant and lyophilized powder but those additional elements fail to integrate the judicial exception into a practical application because carrier and cryoprotectant are inert materials added to bacterial isolates to make administration or storage of the bacterial isolate easier for use and does not affect any of the structural or functional characteristics. Nor does lyophilizing a bacterial isolate to a powder form change any structural  or functional aspects of the bacterial isolate itself. Lyophilization of a bacterial isolate are routinely performed for administration or storage purpose. Therefore, the above-cited claims describe isolated microbes that possess the same characteristics as if the microbe was plucked from nature. Further, the additional elements as recited in the claims do not amount to significantly more than the judicial exception for the reason they combined with the nature occurring material do not provide a specific inventive concepts.
It is noted that claims 8-10 further include an animal feed in the claimed composition. Based upon the above-cited section of the MPEP, eligibility under 35 USC 101 requires that the composition is interpreted as a whole. That being said, animal feeds are largely natural occurring materials that would not affect the general functioning of the claimed microbe, these limitations do not add significantly more to the natural product, and would thusly not provide for any markedly different characteristics to the claimed microbe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 8, 9, 12, 13, 14 and 17 of copending U.S. Application No. 16/226,344 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 6, 8, 9, 12, 13, 14 and 17 of ’344 teaches a DFM composition comprising Bacillus subtilis strains 747, 1104, 1541, 1781, 2018 and 1999 in lyophilized powdered form and a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claims 1, 3, 5-6 and 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the composition inhibits at least one pathogen selected from Escherichia coli, Salmonella, Clostridia, and Streptococcus suis by at least 85% overall in a gastrointestinal tract of a swine having ingested an effective amount of said direct fed microbial composition”. The examiner does not find the support for such a limitation. The examiner notes that Example 1-2 of the specification recite a 90% inhibition of E. coli and C. perfirgens  by the claimed B. subtilis species. However, those results are from in vitro test which cannot be extrapolated to in vivo setting, given that the gastrointestinal tract of a swine is more complicated than the test conditions recited in examples. Claims 3, 5-6 and 8-17 ultimately depend from claim 1 and therefore necessarily incorporate the written description deficiency therein.
Allowable Subject Matter
Claims 1, 3, 5-6, 8-17 and 20-21 are free from prior art.  
The references of record fail to teach or fairly suggest a direct fed microbial composition comprising an isolated Bacillus strain chosen from at least one of Bacillus subtilis 747, 1104, 1541, 1781, 2018 and 1999. The closest prior art identified by the Examiner is Millan which teaches a FDM composition comprising a list of Bacillus subtilis strains. However, as shown in the Declarations filed 06/03/2021, 02/24/2022 and 06/22/2022,  the claimed Bacillus subtilis strains differ from the Bacillus subtilis strains as disclosed by the prior art in the capacity of genome sequencing and inhibitory activities against a variety of pathogens. Therefore, claims 1, 3, 5-6, 8-17 and 20-21 are deemed allowable if applicant overcomes the outstanding 35 USC 101, 112 and/or double patenting rejections set forth in the instant office action.

Response to Declaration
The declaration under 37 CFR 1.132 filed 06/22/2022 is considered and is determined to be sufficient to overcome the 103 rejection of pending claims. Therefore, the 103 rejection is withdrawn.
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered and the examiner’s response is shown below:
The non-statutory double patenting rejection of claims 1, 3-4, 8-17 and 22 over US Patent No. 10,834,942 in view of Rubio and over US Patent Application No. 17/029,672 is withdrawn in view of the terminal disclaimer filed by the applicant.
The 35 USC 112 rejection is withdrawn in view of amendment made to claims 20-21.
The 35 USC 103 rejection over Millan are withdrawn because the arguments and declaration made by the applicant are convincing.
With respect to the pending 35 USC 101 rejection, applicant asserts on pages 7-8 of the Remarks that the rejection should be withdrawn, for the reason that the claimed strain in lyophilized form do not exist in nature, and that the DFM composition in lyophilized form have significantly different biological function relative to a non-lyophilized strain.
Applicant’s arguments are considered but found unpersuasive because:
First, a dried form such as spore form of Bacillus subtilis actually exists in nature. Applicant mistakenly asserts that bacterial only exits in wet form in nature. Further, a dry strain that occurs in nature does not differ from a strain that goes through lyophilization, since it does not appear the lyophilization has imparted any special feature to the strain. Lyophilization of a bacterial isolate is routinely performed for administration or storage purpose. See Rubio cited in the office action mailed 03/23/2022 and Antheunisse cited in the instant 892 form.
Second, the examiner submits that Applicant’s assertion that that the DFM composition in lyophilized form have significantly different biological function relative to a non-lyophilized strain is essentially a conclusive remarks that lacks evidentiary support. Applicant is invited to submit test comparing the activity of a lyophilized strain with that from a non-lyophilized strain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793